DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1-9, 12-18 are currently amended.
Claims 10-11, 19-21 are cancelled.
Claims 22-34 are new.

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7, drawn to an imprint apparatus.
Group II, claim(s) 8, drawn to an imprint apparatus.
Group III, claim(s) 9, drawn to an imprint apparatus.
Group IV, claim(s) 12, 17-18, drawn to an imprint apparatus.
Group V, claim(s) 13, drawn to an imprint apparatus.
Group VI, claim(s) 14, drawn to an imprint apparatus.
Group VII, claim(s) 15, drawn to an imprint apparatus.
Group VIII, claim(s) 16, drawn to an imprint apparatus.
Group IX, claim(s) 22, drawn to an imprint apparatus.
Group X, claim(s) 23, drawn to an imprint apparatus.
Group XI, claim(s) 24, drawn to an imprint apparatus. 
Group XII, claim(s) 25, drawn to an imprint apparatus.
Group XIII, claim(s) 26, drawn to an imprint apparatus.
Group XIV, claim(s) 27, drawn to a method.
Group XV, claim(s) 28, drawn to a method.
Group XVI, claim(s) 29, drawn to a method.
Group XVII, claim(s) 30, drawn to a method.
Group XVIII, claim(s) 31, drawn to a method.
Group XIX, claim(s) 32, drawn to a method.
Group XX, claim(s) 33, drawn to a method.
Group XXI, claim(s) 34, drawn to a method.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-XXI lack unity of invention because the groups do not share the same or corresponding technical feature.  Groups I-XIII and Group XIV to XXI are drawn to mutually distinct statutory categories and do not share a common technical feature.

Groups I - XIII lack unity of invention because even though the inventions of these groups require the technical feature of an imprint apparatus, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lu (US 2009/0140445).  The common technical features to Groups I-XIII are the mold, substrate and control unit all present in the Lu reference.  See mold 20 of [0022], substrate 12 of [0022], and control system 72 pf [0048].  Therefore, the common technical features cannot be special technical features in view of the Lu reference. 
Therefore, restriction is deemed proper for Groups I-XIII.

Groups XIV-XXI lack unity of invention because even though the inventions of these groups require the technical feature of patterning a substrate to form an article, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lu (US 2009/0140445).  The common technical features to Groups I-XIII are the mold, substrate and control unit all present in the Lu reference.  See mold 20 of [0022], substrate 12 of [0022], and control system 72 pf [0048].  Therefore, the common technical features cannot be special technical features in view of the Lu reference. 
Therefore, restriction is deemed proper for Groups XIV-XXI.

Therefore, Unity of Invention is considered broken and restriction is deemed proper.

A telephone call was made to Atty. Tsuehhua Wang on 3/3/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743